Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is in response to the application filed on 12/06/2021.
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 12/06/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Farrugia et al (US 8,364,965) in view of Chandra (US 9,195,851).
Regarding claim 1, Farrugia et al discloses a system comprising:
one or more physical devices (fig. 6, ‘610) to:
select, based on an identifier, a subset of data segments of a computer file for generating a first digest with a cryptographic function (col. 2, lines 10-15, which discloses applying a function for an identified content portion to generate a hash digest);
execute the cryptographic function on the selected subset of data segments of the computer file to generate the first digest (col. 2, lines 13-16, which discloses applying the hash function of the content portion to generate the hash digest);
generate an authenticator based on the first digest (col. 2, lines 13-17, which discloses generating a signature based on the hash digest & col. 5, lines 7-14, which discloses the generation of the signature being performed by a signature generator using message authentication code, i.e., MAC); and
send the computer file, the identifier, and the authenticator to a secure node (fig. 3, ‘310 - ‘315a…n, which discloses sending the content, A-B, requested with a generated signature).
	Farrugia et al does not explicitly teach the identifier used to at least one of select the subset of data segments of the computer file or identify how the subset of data segments of the computer file is selected and generating the authenticator based on a private key.
	However, Chandra teaches the identifier used to at least one of select the subset of data segments of the computer file (col. 15, lines 40-46, using a plurality of fingerprints, e.g., content-based identifiers, as disclosed in col. 16, lines 10-15 of Chandra, to identify the plurality of stored segments) or identify how the subset of data segments of the computer file is selected and 
generating the authenticator based on a private key (par [0026], lines 6-10, which discloses signatures being created with a private key, used to encrypt the plurality of hash values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Farrugia et al with the cryptographic data segment retrieving embodiment of Chandra which would cause one to be motivated to provide the predictive result of preventing duplicate transmission of cryptographic file segments from being transmitted for verification at a secure secondary device (as disclosed in fig. 1,4 and 8 of Chandra) using the deduplication eliminator (disclosed in fig. 8, ‘806), which would decrease latency regarding file segment authentication within the Farrugia et al reference by eliminating increased system utilization caused by duplicate transmission of previously processed and authenticated data segments being sent to devices that perform integrity checks on said data.

Regarding claim 2, Farrugia et al and Chandra teach the limitations of claim 1.
Farrugia et al further teaches receiving the computer file, the identifier, and the authenticator:
determining the subset of data segments of the computer file based on the identifier;
determining the subset of data segments of the computer file based on the identifier;
executing the cryptographic function on the subset of data segments of the computer file (col. 5, lines 1-5, which discloses applying a second hash function on the content portion) to generate a second digest (col. 5, lines 1-5, which discloses producing a second hash digest upon the second hash being performed on the content portion); and 
authenticate the computer file via verification of the authenticator based on the second digest and a public key (col. 10, lines 23-27, which discloses validating the message via the message digest using the sender’s public key).
Regarding claim 3, Farrugia et al and Chandra teach the limitations of claim 1.
Farrugia et al further teaches wherein the identifier identifies a repeatable pattern of data segments (col. 3, lines 65-67 & col. 4, lines 1-3, which disclose that each content portion is drawn to a pattern of the same amount of bits).
Regarding claim 4, Farrugia et al and Chandra teach the limitations of claim 1.
Farrugia et al further discloses wherein the repeatable pattern is in a form of 1 data segment selected for every N data segments, wherein N is a positive integer (fig. 5, ‘515 & col. 4, lines 1-19, which disclose each bit patterns using the smallest amount of bits regarding the digital content portions).
Regarding claim 5, Farrugia et al and Chandra teach the limitations of claim 1.
Farrugia et al further discloses wherein the identifier identifies a pseudorandom distribution of data segments of the computer file (col. 4, lines 20-25 & claim 31, “pseudo-random operation”).
Regarding claim 6, Farrugia et al and Chandra teach the limitations of claim 1.
Farrugia et al further discloses wherein the identifier includes or is determined via an algorithm (col. 2, lines 5-12 and col. 6, lines 39-44, which disclose using a hashing function to identify the content portions).
Regarding claim 7, Farrugia et al and Chandra teach the limitations of claim 1.
Farrugia et al further discloses wherein the identifier includes or is determined by a randomly generated number (col. 10, lines 15-20, which discloses the message digest having an appended randomly generated key).
Regarding claim 8, Farrugia et al and Chandra teach the limitations of claim 1.
Farrugia et al further teaches wherein the randomly generated number is represented by a binary number (fig. 1, ‘125 & col. 4, lines 20-24, “ordered pattern of bytes”), wherein each bit of the binary number corresponds to a data segment within either the subset of data segments (fig. 1, ‘105 & ‘125 & col. 5, lines40-45 , “bit patterns in the digital content”) or another subset of data segments of the computer file not selected for generating the digest.
Regarding claim 9, Farrugia et al and Chandra teach the limitations of claim 1.
Farrugia et al further teaches wherein the one or more physical devices are to select the subset of data segments of the computer file based on contents of the computer file (col. 2, lines 7-11, “select a predetermined set of sections of the digital content”).
Regarding claim 10, Farrugia et al discloses a method comprising:
selecting, via on an identifier, a subset of data segments of a computer file for generating a first digest with a cryptographic function (col. 2, lines 10-15, which discloses applying a function for an identified content portion to generate a hash digest);
executing a cryptographic function on the selected subset of data segments of the computer file to generate the first digest (col. 2, lines 13-16, which discloses applying the hash function of the content portion to generate the hash digest);
generating an authenticator based on the first digest (col. 2, lines 13-17, which discloses generating a signature based on the hash digest & col. 5, lines 7-14, which discloses the generation of the signature being performed by a signature generator using message authentication code, i.e., MAC); and
conveying the computer file, the identifier, and the authenticator to a cryptography element (fig. 3, ‘310 - ‘315a…n, which discloses sending the content, A-B, requested with a generated signature).
Farrugia et al does not explicitly teach the identifier used to at least one of select the subset of data segments of the computer file or identify how the subset of data segments of the computer file is selected and generating the authenticator based on a private key.
	However, Chandra teaches the identifier used to at least one of select the subset of data segments of the computer file (col. 15, lines 40-46, using a plurality of fingerprints, e.g., content-based identifiers, as disclosed in col. 16, lines 10-15 of Chandra, to identify the plurality of stored segments) or identify how the subset of data segments of the computer file is selected and 
generating the authenticator based on a private key (par [0026], lines 6-10, which discloses signatures being created with a private key, used to encrypt the plurality of hash values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Farrugia et al with the cryptographic data segment retrieving embodiment of Chandra which would cause one to be motivated to provide the predictive result of preventing duplicate transmission of cryptographic file segments from being transmitted for verification at a secure secondary device (as disclosed in fig. 1,4 and 8 of Chandra) using the deduplication eliminator (disclosed in fig. 8, ‘806), which would decrease latency regarding file segment authentication within the Farrugia et al reference by eliminating increased system utilization caused by duplicate transmission of previously processed and authenticated data segments being sent to devices that perform integrity checks on said data.


Regarding claim 11, Farrugia et al and Chandra teach the limitations of claim 10.
Farrugia et al further discloses executing, via the cryptography element, the cryptographic function on the subset of data segments of the computer file (col. 5, lines 1-5, which discloses applying a second hash function on the content portion) to generate a second digest (col. 5, lines 1-5, which discloses producing a second hash digest upon the second hash being performed on the content portion); and 
authenticating, via the cryptography element, the computer file via verification of the authenticator based on the second digest and a public key (col. 10, lines 23-27, which discloses validating the message via the message digest using the sender’s public key).
Regarding claim 12, Farrugia et al and Chandra teach the limitations of claim 10.
Farrugia et al further discloses determining the identifier (col. 2, lines 10-15, which discloses applying a function for an identified content portion).
Regarding claim 13, Farrugia et al and Chandra teach the limitations of claim 10.
Farrugia et al further discloses wherein the determining the identifier comprises determining a repeatable pattern of data segments of the computer file in a form of 1 data segment selected for every N data segments, wherein N is a positive integer (fig. 5, ‘515 & col. 4, lines 1-19, which disclose each bit patterns using the smallest amount of bits regarding the digital content portions).
Regarding claim 14, Farrugia et al and Chandra teach the limitations of claim 10.
Farrugia et al further discloses wherein the determining the identifier comprises determining the identifier via one of an algorithm and a randomly generated number (col. 10, lines 15-20, which discloses the message digest having an appended randomly generated key).
Regarding claim 15, Farrugia et al discloses a non-transitory machine-readable medium storing instructions that, in response to being executed by the at least one processor of a system (col. 11, lines 38-41), are to enable the system to perform operations comprising:
selecting, via on an identifier, a subset of data segments of a computer file for generating a first digest with a cryptographic function (col. 2, lines 10-15, which discloses applying a function for an identified content portion to generate a hash digest);
executing a cryptographic function on the selected subset of data segments of the computer file to generate the first digest (col. 2, lines 13-16, which discloses applying the hash function of the content portion to generate the hash digest);
generating an authenticator based on the first digest (col. 2, lines 13-17, which discloses generating a signature based on the hash digest & col. 5, lines 7-14, which discloses the generation of the signature being performed by a signature generator using message authentication code, i.e., MAC); and
conveying the computer file, the identifier, and the authenticator to a cryptography element (fig. 3, ‘310 - ‘315a…n, which discloses sending the content, A-B, requested with a generated signature).
Farrugia et al does not explicitly teach the identifier used to at least one of select the subset of data segments of the computer file or identify how the subset of data segments of the computer file is selected and generating the authenticator based on a private key.
	However, Chandra teaches the identifier used to at least one of select the subset of data segments of the computer file (col. 15, lines 40-46, using a plurality of fingerprints, e.g., content-based identifiers, as disclosed in col. 16, lines 10-15 of Chandra, to identify the plurality of stored segments) or identify how the subset of data segments of the computer file is selected and 
generating the authenticator based on a private key (par [0026], lines 6-10, which discloses signatures being created with a private key, used to encrypt the plurality of hash values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Farrugia et al with the cryptographic data segment retrieving embodiment of Chandra which would cause one to be motivated to provide the predictive result of preventing duplicate transmission of cryptographic file segments from being transmitted for verification at a secure secondary device (as disclosed in fig. 1,4 and 8 of Chandra) using the deduplication eliminator (disclosed in fig. 8, ‘806), which would decrease latency regarding file segment authentication within the Farrugia et al reference by eliminating increased system utilization caused by duplicate transmission of previously processed and authenticated data segments being sent to devices that perform integrity checks on said data.

Regarding claim 16, Farrugia et al and Chandra teach the limitations of claim 15.
Farrugia et al further discloses executing, via the cryptography element, the cryptographic function on the subset of data segments of the computer file (col. 5, lines 1-5, which discloses applying a second hash function on the content portion) to generate a second digest (col. 5, lines 1-5, which discloses producing a second hash digest upon the second hash being performed on the content portion); and 
authenticating, via the cryptography element, the computer file via verification of the authenticator based on the second digest and a public key (col. 10, lines 23-27, which discloses validating the message via the message digest using the sender’s public key).
Regarding claim 17, Farrugia et al and Chandra teach the limitations of claim 15.
Farrugia et al further discloses wherein the executing the second hash operation comprises executing the second hash operation on a secure cryptography element (col. 5, lines 1-5, which discloses producing a second hash digest upon the second hash being performed on the content portion).
Regarding claim 18, Farrugia et al and Chandra teach the limitations of claim 15.
Farrugia et al further discloses wherein determining the identifier based on at least one of a repeatable pattern, a random number (col. 10, lines 15-20, which discloses the message digest having an appended randomly generated key), or an algorithm.
Regarding claim 19, Farrugia et al and Chandra teach the limitations of claim 15.
Farrugia et al further discloses wherein the executing the first hash operation comprises executing the first hash operation on a microcontroller (fig. 1, ‘125 & ‘135, which discloses hashing processes executing on the source and receiving devices).

Regarding claim 20, Farrugia et al and Chandra teach the limitations of claim 15.
Farrugia et al further discloses wherein the executing the first hash operation comprises executing the first hash operation responsive to at least one of a firmware update (col. 2, lines 13-20 & 35-39, which discloses that the digital content being firmware updates) and a secure boot up.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20221208